Jordan, Presiding Justice.
This is an appeal from an order granting a mandamus absolute against appellants, the Pike County Board of Commissioners and two of its individual members, and enjoining them from further interference with Sheriff Riggins, appellee, in his employment relationship with his deputies.
The trial judge wrote a detailed, well-reasoned, sixteen-page order which correctly decided the issues. We therefore affirm under Rule 59(3) without further opinion.

Judgment affirmed.


All the Justices concur.